                Case 3:18-cv-05448-BHS Document 40 Filed 04/20/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JASON CATES,                                    CASE NO. C18-5448 BHS
 8
                             Plaintiff,              ORDER GRANTING
 9         v.                                        DEFENDANT’S MOTION FOR
                                                     SUMMARY JUDGMENT
10   NATIONAL RAILROAD PASSENGER
     CORPORATION,
11
                             Defendant.
12

13
           This matter comes before the Court on Defendant National Railroad Passenger
14
     Corporation’s (“Amtrak”) motion for summary judgment on punitive damages. Dkt. 37.
15
           On November 6, 2018, Plaintiff Jason Cates (“Cates”) filed an amended complaint
16
     against Amtrak seeking damages for injuries sustained when Amtrak’s train derailed and
17
     struck his vehicle. Dkt. 27. Cates also seeks punitive damages. Id. ¶ 6.1.
18
           On October 30, 2019, Amtrak filed a motion for summary judgment on Cates’s
19
     request for punitive damages. Dkt. 37. Cates did not respond.
20

21

22


     ORDER - 1
             Case 3:18-cv-05448-BHS Document 40 Filed 04/20/20 Page 2 of 2



 1         Upon review of the motion, the Court grants the motion on the same grounds and

 2   for the same reasons set forth in Mitchem v. Nat’l R.R. Passenger Corp., C18-5366-BHS,

 3   2020 WL 91490 (W.D. Wash. Jan. 8, 2020) and related cases cited therein.

 4         IT IS SO ORDERED.

 5         Dated this 20th day of April, 2020.

 6

 7

 8
                                                   ABENJAMIN H. SETTLE
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
